Cite as 2015 Ark. App. 400

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-14-783


                                                  Opinion Delivered   June 17, 2015
KAMRAN TYSHUN JACKSON
                  APPELLANT                       APPEAL FROM THE CONWAY
                                                  COUNTY CIRCUIT COURT
                                                  [NO. 15CR-13-154]
V.
                                                  HONORABLE JERRY RAMEY,
                                                  JUDGE
STATE OF ARKANSAS
                                  APPELLEE        REBRIEFING ORDERED; MOTION
                                                  TO WITHDRAW DENIED
                                                  WITHOUT PREJUDICE



                           PHILLIP T. WHITEAKER, Judge

       Kamran Tyshun Jackson appeals his Conway County jury conviction of one count of

theft of property with a value over $1,000 but less than $5,000—a Class D felony. Pursuant

to Anders v. California, 386 U.S. 738 (1967), and Arkansas Supreme Court Rule 4-3(k)(1)

(2014), Jackson’s counsel has filed a no-merit brief and a motion to withdraw asserting that

there are no nonfrivolous arguments that would arguably support an appeal. However, we

cannot reach the merits of this appeal at this time because counsel’s brief is deficient.

       Our supreme court recently reiterated the requirements that must be met in order to

satisfy Rule 4-3(k) and Anders:

              Our Rule 4-3(k), which is based on Anders, sets forth the framework for
       constitutionally permissible no-merit briefs. In order to satisfy Rule 4-3(k) and the
       framework set forth in Anders, counsel is required to file an abstract and addendum of
       the proceedings below, including all objections and motions decided adversely to
                                   Cite as 2015 Ark. App. 400

       appellant, and a brief in which counsel explains why there is nothing in the record that
       would support an appeal. Rule 4-3(k)(1) states in pertinent part:

                       A request to withdraw on the ground that the appeal is wholly without
              merit shall be accompanied by a brief including an abstract and Addendum. The
              brief shall contain an argument section that consists of a list of all rulings adverse to the
              defendant made by the circuit court on all objections, motions and requests made by either
              party with an explanation as to why each adverse ruling is not a meritorious ground for
              reversal.

       Id. (emphasis added).

              A no-merit brief that fails to address an adverse ruling does not satisfy the
       requirements of Rule 4-3(k)(1) and must be rebriefed. Sartin v. State, 2010 Ark. 16,
       362 S.W.3d 877 (per curiam).

Kou Her v. State, 2015 Ark. 91 at 2.

       Counsel in this case has failed to abstract and address at least one adverse ruling. At

sentencing, trial counsel requested that the court run Jackson’s sentence concurrently with his

sentences in CR 2011-58 and CR 2013-209. The court denied counsel’s request and ordered

that his sentences run consecutively.

       Because counsel has failed to abstract and address all rulings decided adversely to the

appellant, counsel has failed to comply with Rule 4-3(k); thus, we order rebriefing. We

encourage counsel to carefully examine the record and review our rules before resubmitting

an Anders brief. Accordingly, we order counsel to submit a substituted brief within fifteen

days of this opinion. Ark. Sup. Ct. R. 4-2(b)(3). If counsel chooses to again file an Anders

brief, his brief will be forwarded by our clerk to Jackson so that, within thirty days, he will

again have the opportunity to raise any points he so chooses in accordance with Ark. Sup. Ct.

R. 4-3(k)(2), and the State shall be afforded the opportunity to file a responsive brief.


                                                   2
                         Cite as 2015 Ark. App. 400

Rebriefing ordered; motion to withdraw denied without prejudice.

VAUGHT and HIXSON, JJ., agree.

Files & Brasuell, PLLC, by: Toney B. Brasuell, for appellant.

No response.




                                       3